DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 04/15/2021, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but deemed not persuasive. In remarks applicant argues in substance that:
(a)	Applicant argues that the cited references “Circenis and Ur” does not disclose, “respective one or more messages associated with a set of conditions that corresponds to the current set of conditions.”
Examiner respectfully disagree because, claim does not define or suggest what are “a set of conditions” are? It is well known in the industry that assigned tasks are generated with associated conditions of the machine and network conditions. Ur discloses this in the background section e.g. A first computing device may send an application code to be executed on a second computing device. The second computing device may execute the application code using resources that may be defined by a service level agreement (SLA). For example, the service 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Circenis et al. (Patent No.: US 6,026,424), hereinafter “Cir” in view of Ur et al. (Patent No.: 9,286,185 B2), hereinafter “Ur”.

As to claim 1. Cir discloses, a method for performing asynchronous communication (Cir, Abstract), the method comprising: 
executing a thread, by a computing system, the thread comprising an instruction to send a message to a remote system under a current set of conditions (Cir, fig.4, col.7, lines 19-34, client starting a task to create a thread to communicate with a server); and 
waiting, by the computing system for a response to the message for a predetermined amount of time (Cir, fig.4, col.7, lines 19-34, client waits for the server response).

Ur however discloses a similar concept, wherein the predetermined amount of time is calculated based on historical data for one or more response times for respective one or more messages, associated with a set of conditions that correspond to the current set of conditions (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time. The historical data may be used to calculate an average time to receive a response. If the time to receive a particular response changes by a threshold from the average time to receive a response, an alert may be generated based on an alert policy.).
Therefore, before the effective filing date of the instant application, it would have been obvious to one of the skilled the art to incorporate the teachings of "Ur" into those of "Cir" in order to provide a system configured to monitor a performance of a resource of a computing device. Such a system includes a processor to receive an application code. The application code may include at least one application thread configured to implement at least one task for the application code. The application code may be configured to spawn a performance thread. The processor may execute the application thread on the computing device. The application thread may be configured to use at least one resource of the computing device. The processor may further execute the 

As to claim 2. the combined system of Cir and Ur discloses the invention as in parent claims above including, further comprising, after the predetermined amount of time, checking for a response to the message (Ur, col.4, lines 63-67 and col.5, lines 1-5, see the explanation above).

As to claim 3. the combined system of Cir and Ur discloses the invention as in parent claims above including, further comprising, in response to determining that the response has not been received and that the predetermined amount of time is less than a predetermined amount of time, waiting for an additional period of time for the response (Cir, fig.4, col.7, lines 19-34, The client process then waits for the server process to respond either with the results of the task or with a notification that the task will be executed asynchronously. If the task will be executed asynchronously, the client process continues to wait 412 for the task to be completed).

As to claim 4. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the historical data takes into account a type of service to which the message is being sent  (Ur, col.4, lines 12-17, thread 116 may also generate and save historical data relating to a number of calculation responses over a period of time.).

As to claim 5. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the computing system is a node within a distributed computing system (Cir, fig.1).

As to claim 6. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the message is a request for services (Ski. [0034]).

As to claim 7. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the message includes parameters to be processed by the remote system (Cir, col.4, lines 25-30).

As to claim 8. the combined system of Cir and Ur discloses the invention as in parent claims above including, further comprising, updating the historical data based on a measured amount of time between sending the message to the remote system and receiving a response from the remote system (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time. The historical data may be used to calculate an average time to receive a response. If the time to receive a particular response changes by a threshold from the average time to receive a response, an alert may be generated based on an alert policy.).

As to claim 9. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the conditions comprise at least one of: a 

As to claim 10. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the conditions comprise a type of the message (Ur, col.4, lines 12-17, thread 116 may also generate and save historical data relating to a number of calculation responses over a period of time.).

As to claim 11. Cir discloses, a method performed by a computing system (Cir, Abstract), the method comprising: 
with the computing system, monitoring response times for a plurality of messages sent from the computing system to a remote system, the response times corresponding to an amount of time between sending that message and receiving a response to that message (Cir, fig.4, col.7, lines 19-34, The client process then waits for the server process to respond either with the results of the task or with a notification that the task will be executed asynchronously. If the task will be executed asynchronously, the client process continues to wait 412 for the task to be completed).; 

determining an expected time range for messages sent to the remote system, the expected time range being a function of the conditions (Cir, fig.4, col.7, lines 19-34, The client process then waits for the server process to respond either with the results of the task or with a notification that the task will be executed asynchronously. If the task will be executed asynchronously, the client process continues to wait 412 for the task to be completed); 
sending, by the computing system, a first message to the remote system under a current set of conditions (Cir, col.5, lines 25-30, A client process 100 contains a main thread 110 which controls the remote execution of the task in all remote server processes 122).
Cir however is silent on disclosing explicitly, wherein the conditions comprise a network load of a network connecting the computing system to the remote system;
waiting for a response to the first message for a predetermined amount of time, wherein the predetermined amount of time is based on the expected time range based on the current set of conditions.
Ur discloses a similar concept, wherein the conditions comprise a network load of a network connecting the computing system to the remote system (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time);

Therefore, before the effective filing date of the instant application, it would have been obvious to one of the skilled the art to incorporate the teachings of "Ur" into those of "Cir" in order to provide a system configured to monitor a performance of a resource of a computing device. Such a system includes a processor to receive an application code. The application code may include at least one application thread configured to implement at least one task for the application code. The application code may be configured to spawn a performance thread. The processor may execute the application thread on the computing device. The application thread may be configured to use at least one resource of the computing device. The processor may further execute the performance thread on the computing device. The performance thread may be configured to calculate a value relating to the resource.).

As to claim 12. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the predetermined amount of time comprises an 

As to claim 13. the combined system of Cir and Ur discloses the invention as in parent claims above including, further comprising, updating the expected time range based on a measured amount of time between sending the message to the remote system and receiving a response from the remote system (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time. The historical data may be used to calculate an average time to receive a response. If the time to receive a particular response changes by a threshold from the average time to receive a response, an alert may be generated based on an alert policy.).

As to claim 14. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the conditions comprise at least one of: 
a network load of a network connecting the computing system to the remote system and a processing load of the remote system (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time..

As to claim 15. the combined system of Cir and Ski discloses the invention as in parent claims above including, wherein the conditions comprise a type of the first 

As to claim 16. the combined system of Cir and Ur discloses the invention as in parent claims above including, further comprising, waiting for an additional period of time if the response is not received within the predetermined amount of time, wherein waiting for the additional period of time comprises: 
allowing continued execution of a thread associated with the first message (Cir, col.7, lines 19-34); and checking, after the additional period of time, for a response to the message (Cir, col.7, lines 19-34); and 
checking, after the additional period of time, for a response to the first message (Cir, col.2, lines 12-21, closes the communication).

As to claim 17. the combined system of Cir and Ur discloses the invention as in parent claims above including, further comprising, waiting for an additional period of time if the response is not received within the predetermined amount of time, wherein waiting for the additional period of time comprises: blocking a thread associated with the first message (Cir, col.2, lines 12-21, closes the communication); and checking, after the additional period of time, for a response to the message (Cir, col.2, opens the channel to transmit the result); and 
checking, after the additional period of time, for a response to the first message (Cir, col.2, lines 12-21, closes the communication. Additionally the concept of killing, discarding or assuming that no response will be received is well known in the art as evidenced by Lai et al. (Pub. No.: US 2008/0037880 A1, [0204]).).

As to claim 18, is rejected for same rationale as applied to claim 1 above.

As to claim 19. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the one or more response times are for messages sent from the computing system to the remote system (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time). 

As to claim 20. the combined system of Cir and Ur discloses the invention as in parent claims above including, wherein the conditions comprise at least one of: a network load of a network connecting the computing system to the remote system, a processing load of the remote system, and a type of the first message (Ur, col.4, lines 63-67 and col.5, lines 1-5, thread 120 may also generate and save historical data relating to times between queries sent to computing device 136 and receipt of responses from computing device 136 over a period of time. The historical data may be used to calculate an average time to receive a response).

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bobak et al. 	(US 8447859 B2) is one of the most pertinent art in the field of invention and discloses, programmatically adapting an Information Technology (IT) environment to changes associated with business applications of the IT environment. 
Discavage et al. (US 5913060) is yet another one of the most pertinent art in the field of invention and discloses, A method for avoiding deadlock in a distributed process system that has a master process and a plurality of slave processes, in which the system uses a synchronous procedure call protocol that interchanges the role of the master process as the procedure call requester with the slave process role as the procedure call responder.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446